OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 31,1954.
In this proceeding to discipline him for professional misconduct, respondent was charged, inter alia, with intentionally deceiving a party to a proceeding in violation of sections 100.00 and 105.00 of the Penal Law and subdivision 1 of section 487 of the Judiciary LaW by reason of his payment to another attorney of $2,000 to induce that attor*249ney to convince his clients to discontinue a CPLR article 78 proceeding; neglecting two legal matters entrusted to him; falsely informing his clients that their case was pending in court; failing to answer clients’ telephone calls and letters; neglecting a case resulting in a financial loss to his client; and failing to release a client’s files to a new attorney.
The Referee sustained the afore-mentioned charges of misconduct, finding that the allegations had been sufficiently supported by the quantum of proof required. The petitioner moved to confirm the Referee’s report.
After reviewing all of the evidence, we are in full agreement with the findings of the Referee. The respondent is guilty of the afore-mentioned charges of misconduct. Petitioner’s motion is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and hereby is, disbarred from the further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law effective forthwith.
Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.